Citation Nr: 0414374	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, claimed as bilateral callus formation, post-
operative plantar warts, right foot, and keloids.

2.  Entitlement to service connection for low back pain on a 
direct basis and as secondary to the service-connected 
bilateral callus formation and post-operative plantar warts, 
right foot.

3.  Entitlement to service connection for bilateral leg pain 
on a direct basis and as secondary to the service-connected 
bilateral callus formation and post-operative plantar warts, 
right foot.

4.  Entitlement to service connection for bilateral hip pain 
on a direct basis and as secondary to the service-connected 
bilateral callus formation and post-operative plantar warts, 
right foot.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral callus formation.  In an August 2002 statement of 
the case, the RO found that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for bilateral callus formation, and after 
reopening the claim and considering it on the merits, the RO 
denied service connection for bilateral callus formation.  
This matter further comes before the Board from a February 
2003 rating decision in which the RO denied service 
connection for low back pain, bilateral leg pain, bilateral 
hip pain, and keloids.  

In February 2000 the veteran claimed service connection for 
keloids, but then later indicated that the claim he filed 
for, and that was denied by the RO in an April 2000 rating 
decision, was "not for keloids but for the calluses".  
Received from the veteran in March 2002 was a statement in 
which he indicated he was filing for service connection for 
severe pain in the bottoms of both feet "from 
keloids/callus".  In September 2002 the RO sent a letter to 
the veteran notifying him of the VCAA.  After providing the 
veteran the opportunity to respond, the RO then sua sponte 
readjudicated (and denied) the issue of entitlement to 
service connection for keloids in a February 2003 rating 
decision.  It appears that the veteran's claim for service 
connection for keloids is part and parcel of his claim for 
service connection for bilateral callus formation and post-
operative plantar warts, right foot, and is so reflected on 
the first page of the decision.  

In September 2003 the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  

The record reflects that by December 1989 rating decision the 
RO, in pertinent part, denied service connection for history 
of right knee contusion and for possible semi-lunar cartilage 
tear, possible anterior cruciate tear right knee.  The 
veteran did not appeal that decision and it became final.  In 
March 2003 the veteran essentially requested that his claim 
for service connection for a right knee disability be 
reopened.  Moreover, in the March 2003 notice of 
disagreement, the veteran claimed that his back and hip 
conditions were secondary to his knee.  As these issues have 
not yet been addressed by the RO, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A bilateral foot disorder, claimed as bilateral callus 
formation and post-operative plantar warts, right foot, and 
keloids, was not caused by any incident in service.  The 
veteran's bilateral foot disorder is a hereditary condition 
that did not increase in severity during his period of active 
service.

2.  There is no competent medical evidence showing that the 
veteran has a current disability of the low back, the legs, 
or the hips.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, claimed as bilateral callus 
formation, post-operative plantar warts, right foot, and 
keloids, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  Claimed low back, bilateral leg, and bilateral hip 
disorders were not incurred in service and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on enlistment examination 
in January 1956 the veteran reported having surgery to the 
left thigh in 1954 to remove apparent organized hematoma.  
Several days after enlistment it was noted that the veteran 
had a diagnosis of myositis ossificans and that surgical 
removal of the bone tumor had been accomplished and that the 
post-operative course had been satisfactory.  In March 1957 
it was noted that the veteran had epidermophytosis in the 
10th digit of the right foot.  In May 1957 it was noted that 
he had callus formation of the right foot, and pads were 
recommended.  In July 1957 it was again noted that he had 
callus formation of the right foot.  An x-ray of the left 
knee showed that the bones and joint spaces were normal.  

Service medical records further show that in August 1958 the 
veteran was seen after he bumped his left leg while working.  
It was noted that he was operated on for a left leg tumor in 
1956.  There was no evidence of regrowth shown on an x-ray.  
The veteran reported he injured the left knee cap and thigh 
in the Fall of 1954 with some hemorrhaging into the left 
thigh muscle.  He reported having no problems since the 
surgery in February 1956, except for two weeks prior when he 
noted a dull pain in the knee and thigh.  An x-ray was 
negative.  A partially illegible treatment record dated in 
September 1958 showed that the veteran had a problem with his 
left knee, apparently "hemarthrosis", which improved in two 
days with no swelling.  In December 1958 the diagnosis was 
right dermatophytosis.  In May 1959 he was seen for mycosis 
of the 4th and 5th toe of the right foot.  In May 1959 he 
requested to be excused from parades.  The examiner's notes 
are partially illegible and show that the veteran had some 
sort of plantar pathology.  On his discharge examination in 
July 1959 it was noted that the veteran had dermatophytosis 
of the right foot.

Private treatment records from Orthopedic Associates of 
Western Michigan showed that from March 1981 to May 1986 the 
veteran received treatment for problems with his right foot.  
In March 1981 the veteran reported he had difficulty with his 
right foot since 1977, when he developed plantar warts on his 
foot, and then underwent numerous operations which involved 
cutting out the wart on several occasions and doing some type 
of bony surgery on the dorsum of the foot on another 
occasion.  He reported that he also had a cyst on the lateral 
aspect of his foot, under the fifth metatarsal head, which 
was removed by a podiatrist.  The cyst recurred and was 
removed for a second time, but developed further in the way 
of scar tissue, pain, and discomfort.  He claimed that most 
of the trouble was over the base of the fifth metatarsal on 
the volar aspect, where he had two soft tissue procedures and 
also over the site of the second metatarsal head on the volar 
aspect, where he had the metatarsal surgery and the plantar 
wart surgery.  It was noted that he had extremely painful and 
tender callosities over both areas and had been wearing a 
make-shift type of foot support.  In May 1986 the doctor 
opined that there may be some relationship between the 
veteran's foot and right leg symptoms, and that the veteran 
could be standing or walking with a slightly altered gait 
pattern that could somehow produce sciatic nerve irritation.  
In July 1986 he complained of calluses developing on his left 
foot and persistent calluses on his right foot.  He continued 
to receive treatment through July 1989 for both of his feet.

In a March 1982 letter from a physician and a 
professor/physician at the University of Michigan Dermatology 
Associates it was noted that the veteran presented for 
treatment at the dermatology clinic in March 1982 and he had 
hyperkeratotic punctate lesions, mainly on his soles and one 
on each of his palms.  It was noted that he had a family 
history of a similar disease.  The clinical impression was of 
keratosis punctata which was a hereditary disease and was 
incurable.  

In an October 1984 letter from Dr. Levin it was noted that 
the veteran was seen in October 1984 at the request of the 
insurance company.  The veteran reported that when he was 10 
years old he stepped on a rusty nail and was never given any 
treatment for that.  He had no problems until 1978 when he 
developed pain over the area in question.  He had surgery in 
1978, but because of continued pain he had a second surgery 
two months later, at which time a foreign body granuloma was 
removed.  Because it got worse, he went to Ann Arbor where he 
saw an orthopedic surgeon who told him the reason that he was 
having problems was because he was a "keloid former".  
Examination revealed a painful callus on the lateral plantar 
aspect of the right foot, but no evidence of infection or 
keloid formation.  Dr. Levin's impression was that of a 
painful plantar callus secondary to surgery and the veteran 
was found to be disabled with respect to ambulation for long 
periods of time.

In an August 1986 treatment record it was noted that the 
veteran reported having trouble with pain at the base of the 
fifth metatarsal on the right side as well as pain in the 
plantar forefeet of both feet, worse on the left.  He 
reported he first started having trouble with his feet when 
at age 13 he stepped on a nail sustaining injury to the 
lateral aspect of the plantar surface of his right foot.  He 
claimed a callus formed in the region of the injury and that 
he had problems with persistent calluses since that time.  
Examination showed a dorsal incision over the second 
metatarsal bilaterally.  Examination of the plantar aspect of 
the feet revealed a very thick callus on the plantar aspect 
of the base of the third metatarsal which was quite tender.  
On the right foot he had additional callus under the second 
metatarsal which was also quite tender.  On the left side he 
had tender, thick calluses under the second and fifth 
metatarsal heads, which were also tender.  In a September 
1986 treatment record it was noted that the veteran went to 
the Mayo Clinic and underwent surgery on his feet which 
involved excision of skin lesions and taking out the cores.  
In a December 1986 treatment record the veteran reported his 
calluses had grown back.  He reported that he noticed left 
sided lower back pain, associated with left leg pain of a 
shooting nature in October, but it had improved.  In February 
1987 the veteran reported he went back to work on January 
1st, and that his feet had become progressively painful and 
the callus growths were increasing.  

In a March 1987 report from Dr. Paul Schutt it was noted that 
the veteran had a known problem of porokeratosis which was an 
inherited disease causing painful calluses beneath the 
metatarsal heads of both feet.  It was noted that he had 
painful callosities beneath multiple areas of the metatarsal 
head which were painful to palpation.  The impression was 
porokeratosis by history.

In an April 1987 letter from Dr. Heeringa to the veteran's 
employer, Dr. Heeringa reported he had treated the veteran 
since October 1985 and opined that the veteran's bilateral 
foot disease would remain a chronic condition.  Dr. Heeringa 
felt that the veteran was permanently restricted to a sit-
down job only.

In a July 1989 telephone report of contact, signed by the 
veteran's private podiatrist, Dr. Heeringa, it was noted that 
the veteran's diagnosis was plantar callosities in both feet.

By December 1989 rating decision the RO denied, in pertinent 
part, service connection for history of dermatophytosis of 
the right foot, bilateral callus formation, and for plantar 
warts, right foot, status postoperative.

In a March 1990 decision the Social Security Administration 
found that although the veteran had a severe impairment 
consisting of bilateral plantar callosities, he was not 
entitled to disability benefits.

In an August 1991 decision the Social Security Administration 
found that the veteran was entitled to disability benefits 
commencing January 7, 1987.  It was noted that the veteran 
had a longstanding history of porokeratosis of both feet, 
which caused painful calluses beneath the medial tarsal of 
his feet.

In an October 1991 medical record it was noted that the 
veteran reported having lower left leg pain and that he was 
status post motor vehicle accident.

In a February 1997 disability certificate it was noted that 
the veteran was totally incapacitated for seven weeks, 
starting February 11, 1997 due to lower and upper back pain, 
and that the veteran underwent physical therapy for seven 
weeks.

Received in February 2000 from the veteran was a VA Form 21-
526 (Application for Compensation or Pension) in which he 
claimed entitlement to service connection for keloids, which 
he reported began in December 1956.

By April 2000 rating decision the RO denied service 
connection for keloids.

In a June 2000 VA treatment record it was noted that the 
veteran complained that both feet had painful callosities.  

Received from the veteran in August 2000 was his claim for 
entitlement to service connection for calluses.  He indicated 
that the claim he "filed for", and that was denied in April 
2000, was "not for keloids but for the calluses".

Received in September 2000 was a statement from the veteran's 
former coach, J.C., who reported that he coached the veteran 
for two years, from 1956 to 1957, on the Air Force Wiesbaden 
Flyer football team.  J.C. enclosed a picture and indicated 
that one of the doctors in the picture, along with another 
team doctor, trimmed the veteran's calluses on the bottom of 
his feet for those two years. 

Received in October 2000 was a statement from R.D.M., a 
former coach and team member of the veteran's.  R.D.M. 
reported that the veteran had problems with calluses when 
playing football with the Wiesbaden Flyers from 1956 through 
1958.  R.D.M. also indicated that he was aware of the 
veteran's problems with calluses because the team trainer 
would have to trim the calluses to enable him to play.  He 
also reported he had stayed in contact with the veteran since 
then and at each one of the team's reunions, the veteran's 
problem with calluses was always a subject of conversation.  
R.D.M. claimed that the treatment of the veteran's calluses 
by a team trainer, who was not a medical doctor, was the 
cause of his problems today.

By December 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral callus formation.

Received in December 2000, along with several other records 
from the Social Security Administration, was an undated 
private examination report by Dr. Haas.  Dr. Haas noted that 
the veteran's porokeratosis resulted in calluses on his feet, 
limiting his weightbearing.  It was also noted that this was 
a pressure related illness and that the veteran had mild 
difficulty with his lower extremity functions.

An August 2001 VA treatment record showed that the veteran 
was seen for follow up for painful feet.  He complained of 
pain in the plantar lesions noted on the bottom of the foot 
and reported a history of plantar lesions occurring while in 
the military.  The veteran asked whether a foreign body 
injury, particularly a nail, could cause the plantar lesions.  
The VA physician opined that it was highly unlikely that the 
lesion was caused by a nail. It was noted that the veteran 
had lesions at the plantar aspect of the first and fifth 
metatarsals which had a nucleating core, and that this was 
very unlikely caused by a foreign body injury.  The physician 
opined that these injures were caused by poor-fitting combat 
boots or athletic shoes.   The assessment was plantar 
keratosis secondary to contracture deformity of rays.  

Received from the veteran in March 2002 was a statement in 
which he indicated he was filing for service connection for 
"severe pain in the right foot (bottom) from 
keloids/callus" and "severe pain in the left foot (bottom) 
from keloids/callus".  He reported he continued to 
experience lower back pain and pain in his legs and hips, and 
felt it was due to the problems he had walking.

Also received in March 2002 was a statement from James A. 
Dumas, D.P.M., who reported he saw the veteran in his office 
in the middle to late 1960s.  He reported that the veteran 
underwent surgery, which was an osteoclasis on the third meta 
heads of both feet.  Dr. Dumas reported that the veteran had 
lesions on the plantar of his feet, from the veteran's own 
evaluation, and that the lesions were from football spikes he 
wore while playing football during his football days.

On VA examination in June 2002 the veteran complained he was 
unable to walk for any long distances.  The impressions were 
bilateral plantar calluses and hyperkeratotic punctata with 
lesions on both hands and feet.  The VA examiner opined that, 
upon complete review of the claims file and recent podiatry 
evaluations, it was unlikely that the veteran had plantar 
calluses solely because of his activities in the military 
while wearing combat boots, as it was also reported that the 
veteran's condition was hereditary and he had a history of 
other family members having a similar condition.  The VA 
examiner also noted that while working as a computer 
programmer from 1969 to 1977 the veteran did not have any 
problems with calluses in spite of the fact that he would be 
wearing shoes and had normal day-to-day activities of 
standing and walking.  The VA examiner concluded that it was 
"least likely possible" that the veteran's problem with 
plantar calluses was directly related to wearing combat 
boots.  

In an August 2002 Report of Contact the RO contacted the 
Chief of Compensation and Pension at the Jackson VAMC and 
asked for a clarification of the VA examiner's opinion in 
June 2002.  The Chief reviewed the examination and opinion 
with the June 2002 VA examiner and reported that the VA 
examiner meant that it was a least likely scenario or 
possibility that the veteran's plantar callus condition was 
related to service as the evidence noted a family history of 
this condition and this condition resolved for many years 
after service (over 10 years) until the veteran aggravated 
the condition in his civilian occupation.  It was noted that 
the VA examiner meant that the least likely cause of the 
veteran's foot problems was from service and the more likely 
causes were hereditary and post-service aggravation on his 
civilian job.  

In the August 2002 statement of the case the RO found that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for bilateral 
callus formation, plantar warts, right foot postoperative, 
and after considering the claim on the merits, denied service 
connection for same.

In March 2003 the veteran testified at a hearing at the RO 
before a Decision Review Officer (DRO).  The veteran reported 
that his problems with his feet involved two areas; a lesion 
or puncture that developed a callus that resulted from when 
he stepped on a nail when he was 10 or 13 years old and for 
which he never had treatment.  The second occurred when he 
went into service and played football and developed plantar 
warts on both feet.  He testified that rather than have 
actual medical treatment, the football trainer would simply 
trim the callus growth between the third and fifth metatarsal 
and that would give the veteran relief and he could go about 
his normal activities.  He claimed he had to have the 
trimming done weekly during the football season, and during 
the off season he did not see the trainer as often so he only 
had the trimming done every two or three weeks.  He claimed 
that he would make an appointment with the trainer, who would 
trim the nails down.  He testified he used the athletic 
trainer for medical attention for his feet, with the 
exception of the two or three times he went to Wiesbaden Air 
Force Hospital, where they trimmed the calluses and advised 
foot soaks, which gave temporary relief.  He testified that 
with any walking or standing the calluses came right back.  
He claimed he was given an exemption from parades because of 
his feet.  He testified that he was told by different doctors 
that the calluses on his feet were not going away and he 
began to think of the problems as keloids rather than 
calluses.  He claimed he was initially told the condition 
could be eradicated with surgery.  

In March 2003 the veteran further testified that once he got 
out of service he continued to trim the calluses and they 
kept coming back, so he went to Dr. Dumas who operated on 
both feet to remove the build up.  The veteran claimed that 
Dr. Dumas told him that because of the pressure from the 
calluses there was a growth on the third and fifth 
metatarsals and that if they were removed it would take care 
of the problem; however the calluses came back.  He testified 
that Dr. Dumas first did surgery in the 1960s on the plantar 
warts and the calluses and did surgery again in the 1970s on 
the area where he had stepped on the nail.  He claimed that 
area began to fester and in the late 70s, when he started 
working for General Motors and standing, that area became a 
problem and he had three or four operations to get that under 
control.  He claimed that the more it was operated on, the 
worse it got, and the more scar tissue that developed.  The 
veteran testified that currently he had the same problems 
with his calluses, with the addition of his old age and not 
being able to bend or stoop.  He claimed he trimmed his 
calluses as they built up in order to relieve the pressure, 
but there were certain areas he could not reach.  He went to 
a VA podiatrist three or four times a year, but also trimmed 
the calluses himself.  He testified that the surgery Dr. 
Dumas did in the 1960s was related to the calluses and 
problems he experienced as a result of the athletic part of 
his military service, rather than his job in the military.  
He claimed that he used athletic shoes with spikes during 
service and that the impressions made by the spikes in the 
bottom of his feet is where the calluses formed.  He 
testified, in response to questions from the DRO, that he had 
callus formation from football was in the front part of his 
feet whereas the callus formation from the nail puncture was 
in the middle of his right foot.  He claimed he had keloid 
formation in both areas.  

In September 2003 the veteran testified at the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran reiterated many of the contentions made 
at the March 2003 DRO hearing.  He claimed that his foot 
problems, including plantar warts, calluses, and keloids, was 
incurred during service as a result of playing football for a 
military team.  He testified he had trouble with both feet 
while playing football and he went to the trainer to have the 
calluses trimmed weekly or before each game.  He claimed that 
after the football season the callus growth still occurred 
and he would periodically go to the trainer to have the 
calluses trimmed.  The veteran discussed the foot surgeries 
he had in the 1960s and 1970s.  He claimed he has had to have 
his calluses trimmed since he was in service.  He testified 
he had difficulty with his hips, knees, and legs due to his 
foot problems and had to adjust his gait to compensate for 
the pain.  He also claimed he had back problems and pain 
related to his foot problems.  

In September 2003 he further testified that during service, 
when he was not playing football, he had further irritation 
of his feet and the callus formations due to having to stand 
on the flight line or the tarmac in military formation.  He 
indicated that because of this he was relieved of parade 
responsibilities.  He testified that currently he had 
calluses and if they were not trimmed he had a lot of pain.  
The veteran reported that his first treatment for his feet 
after service was from approximately 1964 to 1977 by Dr. 
Dumas.  From the time of his separation from service in 1959 
to 1964 he followed the procedure of the athletic trainer and 
continuously trimmed the calluses himself.  He testified that 
after he stopped seeing Dr. Dumas he went to the University 
of Michigan and then to the Mayo Clinic for treatment for his 
feet.  He claimed he was told that to continue to perform 
surgery would aggravate the situation further because it only 
caused more internal scar tissue and the calluses on the 
outside would keep growing.  He was advised that the only 
alternative was to have the calluses trimmed down.  He 
testified that no doctor had told him that his lower back 
pain and bilateral leg and hip pain were related to his foot 
problems.  

Analysis

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

1.	Bilateral foot disability, claimed as bilateral callus 
formation; 
post-operative plantar warts, right foot; and keloids

The veteran contends that his current foot problems, 
including bilateral callus formation, post-operative plantar 
warts of the right foot, and keloids, had an onset and/or was 
aggravated in service due to wearing spikes while playing 
football for a military team and due to having to stand in 
military formation.  Because there is evidence of a current 
foot disability and service medical records show treatment 
for dermatophytosis of the right foot and for callus 
formation of the right foot, what is missing is evidence 
linking a current disability to service.

In that regard, the Board notes that service medical records 
show treatment for dermatophytosis of the right foot on 
several occasions and treatment for callus formation of the 
right foot on two occasions.  On discharge examination it was 
noted that the veteran had dermatophytosis, however no 
finding of callus formation was made.

Subsequent to service, the veteran was reportedly treated by 
a private doctor (Dr. Dumas) for his callus formation, and 
that doctor reportedly did surgery in the 1960s and again in 
the 1970s to remove these growths on the veteran's feet.  In 
a later statement, Dr. Dumas reported that the veteran's had 
lesions on the plantar of his feet, from the veteran's own 
evaluation, and that the lesions were from football spikes he 
wore while playing football during his football days.  It 
appears clear, however, that Dr. Dumas' statement is merely a 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating current 
foot problems to service.  In any case, "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The first post-service medical records available are dated 
from 1981 to 1986 and show that the veteran received 
treatment for problems with his right foot and he reported he 
had difficulty with his right foot since 1977 when he 
developed plantar warts.  At that time it was noted that he 
had painful callosities of the right foot.  In October 1984 
the veteran reported he stepped on a rusty nail when he was 
10 years old and had no further problems until 1978 when he 
developed pain over the area in question.  Subsequent 
treatment records show additional treatment for painful 
callosities on the veteran's feet.  Although the veteran 
contends he had problems with callus formation right after 
service, the Board notes that the treatment records from the 
1980s show that at that time the veteran reported his foot 
problems started in the 1970s. 

The veteran has reported that some of the callus formation 
resulted from an incident when he was a child and stepped on 
a nail.  In an August 2001 VA treatment record, the physician 
opined that it was highly unlikely that the veteran's plantar 
lesions were caused by a nail.  The VA physician opined that 
lesions at the plantar aspect of the first and fifth 
metatarsals had a nucleating core were caused by poor-fitting 
combat boots or athletic shoes and the assessment was plantar 
keratosis secondary to contracture deformity of rays.  On VA 
examination in June 2002 the impressions were bilateral 
plantar calluses and hyperkeratotic punctata on both hands 
and feet.  The VA examiner opined that it was unlikely that 
the veteran had plantar calluses solely because of his 
activities in the military while wearing combat boots, as it 
was also reported that the veteran's condition was 
hereditary.  The VA examiner also noted that while working as 
a computer programmer from 1969 to 1977 the veteran did not 
have any problems with calluses in spite of the fact that he 
would be wearing shoes and had normal day-to-day activities 
of standing and walking.  The VA examiner concluded that it 
was "least likely possible" that the veteran's problem with 
plantar calluses was directly related to wearing combat 
boots.  In a later clarification of the VA examiner's opinion 
it was noted that it was a least likely scenario or 
possibility that the veteran's plantar callus condition was 
related to service as the evidence noted a family history of 
this condition and this condition resolved for many years 
after service (over 10 years) until the veteran aggravated 
the condition in his civilian occupation.  It was also noted 
that the VA examiner meant that the least likely cause of the 
veteran's foot problems was from service and the more likely 
causes were hereditary and post-service aggravation on his 
civilian job.  

Thus, while one VA physician has provided an opinion linking 
lesions at the plantar aspect of the first and fifth 
metatarsals to poor-fitting combat boots or athletic shoes, 
there is no rationale provided nor is there any indication 
that this physician reviewed the veteran's complete claims 
file and treatment records.  The VA examiner in 2002, 
however, examined the veteran's claims file and provided 
rationale for the opinion that it was least likely that the 
veteran had plantar calluses solely because of his activities 
in the military while wearing combat boots.  Thus, the Board 
finds the VA examiner's opinion in 2002 to be more probative 
and persuasive.  

The Board also notes that post service medical records tend 
to show that the veteran's bilateral callus formation is of 
congenital origin.  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin.  
In such cases, service connection is warranted if the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA law and regulations.  Specifically, when 
diseases of congenital, developmental, or familial origin 
become the basis for a claim for service connection of a 
disability, such disease, by its very nature, is ordinarily 
justified in being found to have preexisted the claimant's 
military service.  Typically in such cases, entitlement to 
service connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That particular question 
must be resolved by applying the same stringent legal 
standards which are applicable in cases involving acquired 
disabilities.  See VAOPGCPREC 82-90 (July 18, 1990); see also 
38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

As noted above, post service medical records tend to show 
that the veteran's bilateral callus formation is of 
congenital or developmental origin.  The doctor who examined 
the veteran in March 1982 opined that the veteran had 
keratosis punctata which was a hereditary disease and 
incurable.  In a March 1987 report a private doctor noted 
that the veteran had porokeratosis which was an inherited 
disease causing painful callosities beneath the metatarsal 
head of both feet.  In August 1991 the Social Security 
Administration granted disability benefits to the veteran 
based on his longstanding history of porokeratosis of both 
feet.  In an undated private report, a doctor noted that the 
veteran's porokeratosis resulted in calluses on his feet.  In 
June 2002 the VA examiner opined that it was unlikely that 
the veteran's had plantar calluses solely because of his 
activities in the military while wearing combat boots, as it 
was also reported that the veteran's condition was 
hereditary.  

Thus, if the veteran's bilateral foot disability and callus 
formation is viewed as a congenital disease, the issue is 
whether such disability was aggravated by service.  In that 
regard, the Board has reviewed the statements made by and on 
behalf of the veteran, including from his football coaches in 
service, and finds that such statements are credible.  It 
appears that the veteran did experience callus formation 
during service and that the calluses were trimmed by his 
football trainer and by himself, and that he currently 
suffers from callus formation, which is treated by trimming.  
However, the veteran and other lay witnesses are competent to 
testify as to symptoms but are not competent to make a 
medical diagnosis or to establish an etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service medical records show treatment for callus formation 
of the veteran's right foot on two occasions in 1957.  On 
discharge examination it was noted that he had 
dermatophytosis of the right foot, however, there is no 
mention of any callus formation.  Thus, while the veteran's 
lay statements and service medical records do show treatment 
for callus formation, there is no competent medical evidence 
showing that there was an increase in severity of the 
underlying disease during service.  

Viewing the evidence in a light most favorable to the 
veteran, the evidence of record indicates that he received 
in-service treatment for callus formation of the right foot 
and that this condition resolved without sequelae.  Although 
he was treated for dermatophytosis and mycosis in service, 
there is no post-service medical evidence of record showing 
that he continues to have these problems.  Post-service 
treatment records tend to show that the veteran started to 
have problems with his feet again in the 1970s and received 
treatment therefor.  Moreover, a review of post-service 
medical records reveals no competent evidence of any 
permanent increase in severity of the veteran's hereditary 
callus formation during his period of active service.  In 
view of the absence of any evidence in the treatment records 
of an increase in the severity of the veteran's bilateral 
foot disability and callus formation beyond the natural 
progression of the disease during service, and in view of the 
absence of a persuasive and probative medical opinion that 
the veteran's callus formation condition was related to or 
aggravated by any incident of service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral foot disability.

Upon consideration of the foregoing, the Board finds that 
service connection for a bilateral foot disability, claimed 
as bilateral callus formation, post-operative plantar warts, 
right foot, and keloids, is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Low back pain, bilateral leg pain, bilateral hip pain

The veteran contends that his low back pain, bilateral leg 
pain, and bilateral hip pain were caused by his foot 
problems, including bilateral callus formation and post-
operative plantar warts, right foot.  At the September 2003 
videoconference hearing his representative, on his behalf, 
requested that the Board consider whether service connection 
was warranted for low back pain, bilateral leg pain, and 
bilateral hip pain on a direct basis and a secondary basis.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The objective medical evidence reflects that the veteran does 
not have a current disability of his low back, either hip, or 
either leg, and in the absence of any current disabilities, 
the question of causation is a moot point.  While the veteran 
has complained of low back, leg and hip pain, pain alone, 
without a medically diagnosed underlying condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

One of the requirements for service connection, whether 
direct or secondary, is competent medical evidence of the 
current existence of the claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As a layman, the veteran is not competent 
to give a medical opinion on diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The weight of the 
competent medical evidence shows that a disorder of the low 
back, leg, and hips does not currently exist, and thus there 
can be no service connection.

Moreover, with regard to the secondary service connection 
claim the Board notes that service connection has not been 
granted for bilateral callus formation and post-operative 
plantar warts, right foot, and therefore there is no basis 
for a secondary service connection claim.  38 C.F.R. 
§ 3.310(a).

The preponderance of the evidence is against the claims for 
service connection for low back pain and bilateral leg and 
hip pain on a direct basis and as secondary to a service-
connected disability.  Thus, the benefit- of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  There is no question that the 
assistance and notice provisions of the VCAA are more 
favorable to the veteran than pre-VCAA law.  

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

In the present case, regarding the issue of entitlement to 
service connection for bilateral callus formation and post-
operative plantar warts, right foot, a substantially complete 
application was received in August 2000.  Thereafter, in a 
rating decision dated in December 2000 that issue was denied.  
Only after that rating action was promulgated did the RO, in 
March 2002, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 


In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO (or AOJ) 
provide a pre-initial adjudication notice.  The only way the 
RO could provide such a notice, however, would be to vacate 
all prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2).

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided in March 2002 was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case and a Supplemental 
Statement were provided.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him. 


ORDER

Service connection for bilateral callus formation and post-
operative plantar warts, right foot, and keloids is denied.

Service connection for low back pain, bilateral leg pain, and 
bilateral hip pain on a direct basis and as secondary to the 
service-connected bilateral callus formation and post-
operative plantar warts, right foot, is denied.


	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



